DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/204941 filed on 11/29/2018.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) the mental steps of gathering data (e.g., measuring a plurality of current states of the ADV…, measuring a plurality of actual future states…) analyzing data (e.g., predicting a plurality of expected future states… comparing the plurality of expected future states and the plurality of actual future states) and storing the results (e.g., modifying a planning algorithm based on the comparison). The courts have already identified the concept of collecting, analyzing and displaying available information to be abstract in Electric Power Group. 
This judicial exception is not integrated into a practical application because at the end of the mental processes of collecting and analyzing data, the invention merely stores the results by modifying an algorithm, that is also abstract, for a future use of the vehicle. 

	Claims 2-3, 9-10, and 16-17 contain additional elements such as a neural network and real-world data to be collected by sensors. However, those additional elements are incorporated in such a high level of generality that they, too, only act as tools to apply the abstract idea. While specific incorporations of a neural network as a machine learning system with feedback from real-world sensors could potentially be patent-eligible the current implementation in the exact claim wording herein does not require anything more than generic neural networks and sensors to be included in the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak et al. US 2015/027150 (“Ponulak”) in view of Fritsch et al. US 2013/0179382 (“Fritsch”).

As to claim 1, Ponulak discloses a computer-implemented method for operating an autonomous driving vehicle (ADV), comprising: 
predicting, using a dynamic model, a plurality of expected future states for a second driving cycle based on the plurality of current states and the first set of control commands (see at least Fig 1, Fig 7, element 705; ¶114; a predicted state of the robot may be determined…the predicted state determination may be configured based on a forward model configured to predict state of the robot based on a motor output determined at operation 702…); 
measuring a plurality of actual future states in response to a second set of one or more control commands for the second driving cycle to control the ADV (see at least Fig 1, Fig 7, element 704; ¶113; actual state of the robot may be determined…the actual state determination may comprise evaluating one or more sensor inputs obtained at operation 702); 
comparing the plurality of expected future states and the plurality of actual future states (see at least Fig 1, Fig 7, element 706; ¶115; a determination may be made as to whether the actual state matches the predicted state… the predicted state may be configured based on the robot navigating the target trajectory in accordance with the predicted motor output…); and 
modifying a planning algorithm based on the comparison, wherein the modified planning algorithm is utilized to plan a subsequent path to autonomously drive the ADV at real-time (see at least Fig 7, elements 709, 710; ¶117-118; the learning process may be adjusted based on the teaching input determined at operation 709. The learning process may comprise a supervised learning process configured to be adjusted based on a teaching input comprised of a prior motor control output and the motor command correction).
start state…). 
	Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Fritsch teaches using the starting state to predict future movement of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the starting state determination taught by Fritsch, because it would allow the system to more accurately predict future states of the vehicle. 

As to claim 5, Ponulak fails to explicitly disclose wherein the plurality of current states include a speed, an acceleration, and an angular velocity, wherein each of the first set of control commands and the second set of control commands includes a throttle command, a brake command and a steering command. However, Fritsch teaches wherein the plurality of current states include a speed, an acceleration, and an angular velocity, wherein each of the first set of control commands and the second set of control commands includes a throttle command, a brake command and a steering command (see at least ¶55-58; ¶65; start state…). 
	Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Fritsch teaches using the starting state to predict future movement of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the starting state determination taught by Fritsch, because it would allow the system to more accurately predict future states of the vehicle. 

claim 6, Ponulak discloses wherein a result of the comparison is persisted in a persistent storage for future use (see at least ¶145; nonvolatile storage…may be used to store state information of the neurons and connections for later use and loading previously stored network configuration…). 

	As to claim 7, Ponulak discloses wherein each of the first driving cycle and the second driving cycle is a time interval during which the ADV generates planning and control data, and issues one or more control commands based on the planning and control data (see at least claim 8; for a given first interval…). 

	As to claim 8, Ponulak discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising: 
predicting, using a dynamic model, a plurality of expected future states for a second driving cycle based on the plurality of current states and the first set of control commands (see at least Fig 1, Fig 7, element 705; ¶114; a predicted state of the robot may be determined…the predicted state determination may be configured based on a forward model configured to predict state of the robot based on a motor output determined at operation 702…);
measuring a plurality of actual future states in response to a second set of one or more control commands for the second driving cycle to control the ADV (see at least Fig 1, Fig 7, element 704; ¶113; actual state of the robot may be determined…the actual state determination may comprise evaluating one or more sensor inputs obtained at operation 702);
comparing the plurality of expected future states and the plurality of actual future states (see at least Fig 1, Fig 7, element 706; ¶115; a determination may be made as to whether the actual state matches the predicted state… the predicted state may be configured based on the robot navigating the target trajectory in accordance with the predicted motor output…); and 
modifying a planning algorithm based on the comparison, wherein the modified planning algorithm is utilized to plan a subsequent path to autonomously drive the ADV at real-time (see at least Fig 7, elements 709, 710; ¶117-118; the learning process may be adjusted based on the teaching input determined at operation 709. The learning process may comprise a supervised learning process configured to be adjusted based on a teaching input comprised of a prior motor control output and the motor command correction).

Ponulak fails to explicitly disclose measuring a plurality of current states of the ADV in response to a first set of one or more control commands for a first driving cycle to control the ADV. However, Fritsch teaches measuring a plurality of current states of the ADV in response to a first set of one or more control commands for a first driving cycle to control the ADV (see at least ¶55-58; ¶65; start state…). 
	Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Fritsch teaches using the starting state to predict future movement of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the starting state determination taught by Fritsch, because it would allow the system to more accurately predict future states of the vehicle. 

As to claim 12¸ Ponulak fails to explicitly disclose wherein the plurality of current states include a speed, an acceleration, and an angular velocity, wherein each of the first set of control commands and the second set of control commands includes a throttle command, a brake command and a steering command. However, Fritsch teaches wherein the plurality of current states include a speed, an start state…). 
	Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Fritsch teaches using the starting state to predict future movement of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the starting state determination taught by Fritsch, because it would allow the system to more accurately predict future states of the vehicle. 
 
	As to claim 13, Ponulak discloses wherein a result of the comparison is persisted in a persistent storage for future use (see at least ¶145; nonvolatile storage…may be used to store state information of the neurons and connections for later use and loading previously stored network configuration…).

	As to claim 14,  Ponulak discloses wherein each of the first driving cycle and the second driving cycle is a time interval during which the ADV generates planning and control data, and issues one or more control commands based on the planning and control data (see at least claim 8; for a given first interval…). 

	As to claim 15, Ponulak discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising: 
predicting, using a dynamic model, a plurality of expected future states for a second driving cycle based on the plurality of current states and the first set of control commands (see a predicted state of the robot may be determined…the predicted state determination may be configured based on a forward model configured to predict state of the robot based on a motor output determined at operation 702…); 
measuring a plurality of actual future states in response to a second set of one or more control commands for the second driving cycle to control the ADV (see at least Fig 1, Fig 7, element 704; ¶113; actual state of the robot may be determined…the actual state determination may comprise evaluating one or more sensor inputs obtained at operation 702); 
comparing the plurality of expected future states and the plurality of actual future states (see at least Fig 1, Fig 7, element 706; ¶115; a determination may be made as to whether the actual state matches the predicted state… the predicted state may be configured based on the robot navigating the target trajectory in accordance with the predicted motor output…); and 
modifying a planning algorithm based on the comparison, wherein the modified planning algorithm is utilized to plan a subsequent path to autonomously drive the ADV at real-time (see at least Fig 7, elements 709, 710; ¶117-118; the learning process may be adjusted based on the teaching input determined at operation 709. The learning process may comprise a supervised learning process configured to be adjusted based on a teaching input comprised of a prior motor control output and the motor command correction).

Ponulak fails to explicitly disclose measuring a plurality of current states of the ADV in response to a first set of one or more control commands for a first driving cycle to control the ADV. However, Fritsch teaches measuring a plurality of current states of the ADV in response to a first set of one or more control commands for a first driving cycle to control the ADV (see at least ¶55-58; ¶65; start state…). 


	As to claim 19,  Ponulak fails to explicitly disclose wherein the plurality of current states include a speed, an acceleration, and an angular velocity, wherein each of the first set of control commands and the second set of control commands includes a throttle command, a brake command and a steering command. However, Fritsch teaches wherein the plurality of current states include a speed, an acceleration, and an angular velocity, wherein each of the first set of control commands and the second set of control commands includes a throttle command, a brake command and a steering command (see at least ¶55-58; ¶65; start state…). 
	Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Fritsch teaches using the starting state to predict future movement of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the starting state determination taught by Fritsch, because it would allow the system to more accurately predict future states of the vehicle. 

As to claim 20, Ponulak discloses wherein a result of the comparison is persisted in a persistent storage for future use (see at least ¶145; nonvolatile storage…may be used to store state information of the neurons and connections for later use and loading previously stored network configuration…), and wherein each of the first driving cycle and the second driving cycle is a time interval during which the for a given first interval…).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak in view of Fritsch as applied to claim 1 above, and further in view of Teshome et al. US 2020/0134394 (“Teshome”).

As to claim 2, Ponulak fails to explicitly disclose wherein the plurality of expected future states are generated by the dynamic model, which is based on a trained neural network model, wherein the trained neural network model is one of a linear regression, a multiplayer perceptron (MLP), or a recurrent neural network (RNN). However, Teshome teaches wherein the plurality of expected future states are generated by the dynamic model, which is based on a trained neural network model, wherein the trained neural network model is one of a linear regression, a multiplayer perceptron (MLP), or a recurrent neural network (RNN) (see at least ¶86;  example machine learning algorithms used for such an analysis may include logistic regression techniques, linear discriminant analysis, linear regression analysis…).
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Teshome teaches using a neural network with a linear regression analysis. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Ponulak, with the linear regression taught by Teshome, because it would increase the analytical process of the system.

As to claim 9, Ponulak fails to explicitly disclose wherein the plurality of expected future states are generated by the dynamic model, which is based on a trained neural network model, wherein the  example machine learning algorithms used for such an analysis may include logistic regression techniques, linear discriminant analysis, linear regression analysis…).
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Teshome teaches using a neural network with a linear regression analysis. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Ponulak, with the linear regression taught by Teshome, because it would increase the analytical process of the system.

As to claim 16, Ponulak fails to explicitly disclose wherein the plurality of expected future states are generated by the dynamic model, which is based on a trained neural network model, wherein the trained neural network model is one of a linear regression, a multiplayer perceptron (MLP), or a recurrent neural network (RNN). However, Teshome teaches wherein the plurality of expected future states are generated by the dynamic model, which is based on a trained neural network model, wherein the trained neural network model is one of a linear regression, a multiplayer perceptron (MLP), or a recurrent neural network (RNN) (see at least ¶86;  example machine learning algorithms used for such an analysis may include logistic regression techniques, linear discriminant analysis, linear regression analysis…).
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Teshome teaches using a neural network with a linear regression analysis. Therefore, it .

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak in view of Fritsch and Teshome as applied to claim 2 above, and further in view of Herman et al. US 2020/0066067 (“Herman”).

As to claim 3, Ponulak fails to explicitly disclose wherein the neural network model is trained using datasets that include real-world data collected by sensors in vehicles. However, Herman teaches wherein the neural network model is trained using datasets that include real-world data collected by sensors in vehicles (see at least ¶111; the remote computer receives re-training data…the received re-training data may include measurement data collected by scanning tools, etc. in the respective service center and determined sensor data…). 
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Herman teaches training a neural network algorithm using real-world sensor data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the real-world trained neural network of Herman, because it would increase the accuracy of the training of the motion algorithm of Ponulak. 

As to claim 10, Ponulak fails to explicitly disclose wherein the neural network model is trained using datasets that include real-world data collected by sensors in vehicles. However, Herman teaches wherein the neural network model is trained using datasets that include real-world data collected by sensors in vehicles (see at least ¶111; the remote computer receives re-training data…the received re-training data may include measurement data collected by scanning tools, etc. in the respective service center and determined sensor data…). 
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Herman teaches training a neural network algorithm using real-world sensor data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the real-world trained neural network of Herman, because it would increase the accuracy of the training of the motion algorithm of Ponulak. 

As to claim 17, Ponulak fails to explicitly disclose wherein the neural network model is trained using datasets that include real-world data collected by sensors in vehicles. However, Herman teaches wherein the neural network model is trained using datasets that include real-world data collected by sensors in vehicles (see at least ¶111; the remote computer receives re-training data…the received re-training data may include measurement data collected by scanning tools, etc. in the respective service center and determined sensor data…). 
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Herman teaches training a neural network algorithm using real-world sensor data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the real-world trained neural network of Herman, because it would increase the accuracy of the training of the motion algorithm of Ponulak. 

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak in view of Fritsch as applied to claim 1 above, and further in view of Sekiya US 2009/0143932 (“Sekiya”).

claim 4, Ponulak fails to explicitly disclose wherein the ADV includes an inverse dynamic model, which is configured to compute one or more control commands based on the plurality of current states and the plurality of expected future states, wherein the one or more control commands are used for real-time adaptive control of the ADV. However, Sekiya teaches wherein the ADV includes an inverse dynamic model, which is configured to compute one or more control commands based on the plurality of current states and the plurality of expected future states, wherein the one or more control commands are used for real-time adaptive control of the ADV (see at least ¶63; … the signals representing the acceleration of the robot 1 which are output sequentially from a gyro sensor, or the signals representing the joint angles of the legs 13 and others which are output from a rotary encoder, using an inverse dynamic model as required). 
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Sekiya teaches using an inverse dynamic model to aid in the motion planning of a robot. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the inverse dynamic model taught by Sekiya, because it would increase the accuracy of the motion planning for the vehicle. 

As to claim 11, Ponulak fails to explicitly disclose wherein the ADV includes an inverse dynamic model, which is configured to compute one or more control commands based on the plurality of current states and the plurality of expected future states, wherein the one or more control commands are used for real-time adaptive control of the ADV. However, Sekiya teaches wherein the ADV includes an inverse dynamic model, which is configured to compute one or more control commands based on the plurality of current states and the plurality of expected future states, wherein the one or more control commands are used for real-time adaptive control of the ADV (see at least ¶63; … the signals representing the acceleration of the robot 1 which are output sequentially from a gyro sensor, or the signals representing the joint angles of the legs 13 and others which are output from a rotary encoder, using an inverse dynamic model as required). 
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Sekiya teaches using an inverse dynamic model to aid in the motion planning of a robot. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the inverse dynamic model taught by Sekiya, because it would increase the accuracy of the motion planning for the vehicle. 

As to claim 18, Ponulak fails to explicitly disclose wherein the ADV includes an inverse dynamic model, which is configured to compute one or more control commands based on the plurality of current states and the plurality of expected future states, wherein the one or more control commands are used for real-time adaptive control of the ADV. However, Sekiya teaches wherein the ADV includes an inverse dynamic model, which is configured to compute one or more control commands based on the plurality of current states and the plurality of expected future states, wherein the one or more control commands are used for real-time adaptive control of the ADV (see at least ¶63; … the signals representing the acceleration of the robot 1 which are output sequentially from a gyro sensor, or the signals representing the joint angles of the legs 13 and others which are output from a rotary encoder, using an inverse dynamic model as required). 
Thus, Ponulak discloses a system and method for training a motion algorithm of an autonomous vehicle and Sekiya teaches using an inverse dynamic model to aid in the motion planning of a robot. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Ponulak, with the inverse dynamic model taught by Sekiya, because it would increase the accuracy of the motion planning for the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668